Citation Nr: 1025196	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-37 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for missing teeth for 
compensation purposes, to include a claim for outpatient dental 
treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Pertinent to the Veteran's application to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the Board observes that evidence associated with the 
claims file since the issuance of the previous denial includes 
additional service personnel records.  VA regulations provide 
that, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
the same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant service 
department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not 
needed to reopen a previously denied claim when relevant service 
treatment records and/or any other relevant service department 
records are received after a prior final denial.  Rather, the 
claim is simply reviewed on a de novo basis.  In the instant 
case, the Board finds that the newly received service personnel 
records contain duplicative information that was previously 
considered.  In this regard, while such reflect that the Veteran 
was administratively discharged for unsuitability due to a 
character and behavior disorder, this fact was already documented 
in his service treatment and personnel records that were 
previously considered.  Therefore, the newly received service 
personnel records fall outside of the scope of 38 C.F.R. § 
3.156(c) and, as such, new and material evidence is required in 
order to reopen the Veteran's claim.

With respect to the Veteran's claim for missing teeth, the Board 
notes that a claim of service connection for a dental disorder is 
also considered a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302, 306 (1993).  While the RO 
characterized the issue on appeal as entitlement to service 
connection for dental treatment purposes for missing teeth, the 
Board notes that the April 2007 rating decision and August 2008 
statement of the case address both aspects of the issue.  
Therefore, the Board has also considered both aspects of the 
issue and, as such, has recharacterized this issue as shown on 
the first page of the decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the Veteran has been prejudiced 
thereby).  

In connection with his appeal, the Veteran and his spouse 
testified at a personal hearing before a Decision Review Officer 
(DRO) sitting at the RO in February 2008 and at a personal 
hearing before the undersigned Veterans Law Judge sitting at the 
RO in May 2010; transcripts of both hearings are associated with 
the claims file.    

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of a statement from his mother.  
In connection with such evidence, he submitted a waiver of agency 
of original jurisdiction (AOJ) consideration.  38 C.F.R. § 
20.1304 (2009).  Therefore, the Board may properly consider the 
newly received evidence.

The merits of the issue of entitlement to service connection for 
an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and such issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in April 1998, the RO denied 
service connection for a psychological condition.

2.  In a final decision issued in February 2002, the RO declined 
to reopen the Veteran's claim for service connection for reactive 
depression.

3.  Evidence added to the record since the final February 2002 RO 
denial is not cumulative or redundant of the evidence of record 
at the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
an acquired psychiatric disorder.

4.  The Veteran's lumbar spine disc herniation L4-5 and 
degenerative disc disease L1-2, L4-5, with minimal osteoarthritis 
of the bilateral hips, is etiologically related to an in-service 
back injury.

5.  Bilateral hearing loss is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and did not manifest within one year of the Veteran's 
discharge from service.

6.  Tinnitus is not shown to be causally or etiologically related 
to any disease, injury, or incident in service.

7.  There is no evidence that the Veteran's teeth extractions 
during service were the result of the loss of substance of the 
body of the maxilla or mandible through trauma or disease such as 
osteomyelitis, and there is no evidence that such were the result 
of in-service trauma.


CONCLUSIONS OF LAW

1.  The April 1998 RO decision that denied service connection for 
a psychological condition is final.  38 U.S.C.A. § 7105(c) (West 
1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) 
[(2009)].

2.  The February 2002 RO decision that declined to reopen the 
Veteran's claim for service connection for reactive depression is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001) [(2009)].

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  Lumbar spine disc herniation L4-5 and degenerative disc 
disease L1-2, L4-5, with minimal osteoarthritis of the bilateral 
hips, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

6.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

7.  Residual dental disability arising out of missing teeth 
during service is not subject to service connection for VA 
compensation and treatment purposes.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

The Board's decision to reopen the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder is 
completely favorable and, in that regard, no further action is 
required to comply with the VCAA and implementing regulations.  
Consideration of the merits of the Veteran's claim is deferred, 
however, pending additional development consistent with the VCAA.

Likewise, as the Board's decision to grant service connection for 
lumbar spine disc herniation L4-5 and degenerative disc disease 
L1-2, L4-5, with minimal osteoarthritis of the bilateral hips, 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the VCAA and 
the implementing regulations.   

Regarding the remaining claims on appeal, the Board finds that VA 
has satisfied its duty to notify under the VCAA.  Specifically, 
May 2006 and September 2006 letters, sent prior to initial 
unfavorable AOJ decision issued in April 2007, advised the 
Veteran of the evidence and information necessary to substantiate 
his service connection claims as well as his and VA's respective 
responsibilities in obtaining such evidence and information.   
Additionally, such letters informed him of the information and 
evidence necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.   

The Board observes that, while the May 2006 and September 2006 
letters advised the Veteran with respect to his claim for service 
connection for compensation purposes for his dental disorder, 
such did not advise him of the evidence and information necessary 
to substantiate his claim for dental treatment purposes.  This 
being the case, the VCAA notice provided in this case was 
defective.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has previously held that any notice error was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 
889 (2007).  However, the United States Supreme Court reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative 
has identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the Veteran 
resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  487 
F.3d at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. 37, 46 (2008).

In this case, the Board finds that the evidence of record 
reflects that a reasonable person could have been expected to 
understand what was needed to support his claim based on notice 
that was provided to the Veteran during the course of his appeal.  
Specifically, the August 2008 statement of the case advised him 
that VA outpatient dental treatment may be furnished for certain 
diseased, missing or defective dental conditions resulting from 
another service-connected disability, for dental conditions that 
are due to combat wounds or other service trauma, or based on 
prisoner of war (POW) status of less than 90 days.  Additionally, 
such document included 38 C.F.R. § 3.381, the regulation 
governing service connection of dental conditions for treatment 
purposes.  Moreover, the statement of the case considered the 
Veteran's contentions, as advanced by him at the February 2008 
DRO hearing, as well as the evidence of record, and informed him 
that his service treatment and dental records failed to show that 
he suffered any trauma to his mouth resulting in missing teeth, 
or that he was interned as a POW.  

Therefore, for the foregoing reasons, the Board finds that VA's 
failure to provide the Veteran with adequate VCAA notice, with 
respect to his claim for dental treatment purposes, did not 
affect the essential fairness of the adjudication of his claim 
and, therefore, such error is harmless.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice 
defect did not affect the essential fairness of the adjudication 
of the Veteran's claim.  

With respect to the duty to assist, the Veteran's service 
treatment and personnel records as well as VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that he wishes to 
be considered in his appeal.  In this regard, while the Veteran 
testified at his February 2008 DRO hearing that he had received a 
hearing test in conjunction with his employment 25 years 
previously, he indicated that he believed that the records would 
be unavailable.  Additionally, the Board notes that a May 2006 VA 
treatment record reflects that the Veteran had a tooth pulled at 
a private medical facility, identified as St. Mary's.  Records 
from St. Mary's are not contained in the claims file; however, 
the Board finds that a remand to obtain such records is not 
necessary.  In this regard, as will be discussed further below, 
this case turns on the question of whether the Veteran 
experienced in-service dental trauma and there is no evidence, to 
include his own statements, that he, in fact, did.  Moreover, for 
purposes of determining the Veteran's eligibility status for 
outpatient dental treatment, the post-service dental records are 
not relevant, as the governing regulations assign dental status 
based only on the conditions and circumstances of the Veteran's 
service, such as whether he sustained combat injury or trauma or 
was a POW.  As such, post-service dental records dated 
approximately 30 years after the Veteran's service separation are 
not potentially relevant to any determination in this decision, 
and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010).

The duty to assist also provides that VA will afford a claimant a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim. 38 C.F.R. § 3.159(c)(4).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  38 C.F.R. § 
3.159(c)(4).  The threshold for establishing the third element is 
low for there need only be evidence that "indicates" that there 
"may" be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, he was 
provided with a VA examination in February 2007.  Neither the 
Veteran nor his representative have argued that such examination 
is inadequate to decide the claims adjudicated herein.  

Pertinent to the Veteran's claim of entitlement to service 
connection for missing teeth, he was not provided with a VA 
examination.  However, the Board finds that such is not necessary 
because there no evidence, to include the Veteran's own 
statements, that he sustained dental trauma during service.  In 
this regard, the Board notes that the Veteran has contended that 
he had a number of teeth pulled during service, to include when a 
dentist used a stick and hammer to shatter a tooth.  However, he 
does not claim that such resulted in trauma to the jaw.  
Moreover, the General Counsel for VA has held that the term 
"service trauma" does not include the intended effects of 
treatment provided during the Veteran's military service.  
VAOPGCPREC 5-97 (Jan. 22, 1997).  Therefore, as there is no 
indication that the Veteran's claimed dental disorder, or 
persistent or recurrent symptoms of any such disorder, may be 
associated with his military service, a remand for examination 
and/or opinion is not necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1311; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as psychosis, arthritis, and organic diseases of 
the nervous system, to a degree of 10 percent within one year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as 
to include brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, psychotic 
disorder not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.   

In an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  New and Material Claim

In an April 1998 rating decision, the RO denied service 
connection for a psychological condition.  Specifically, the RO 
determined that there was no record of a psychological condition 
showing a chronic disability subject to service connection as 
there was no evidence of the existence of the claimed condition 
and its possible relationship to the Veteran's military service.  
In reaching such decision, the RO considered the Veteran's 
service treatment records as well as some of his service 
personnel records.  The RO noted that such showed that, in 
December 1975, he was seen at the Naval Regional Medical Clinic 
for a psychological evaluation for homicidal ideations.  It was 
observed that the Veteran was alert and oriented.  His mood and 
affect was depressed.  At such time, the Veteran stated that in 
1972 and 1973 he worked for Criminal Investigative Division (CID) 
and used to buy drugs for the CID.  He reported that he 
frequently took plane trips to avoid being discovered.  The 
examination report noted that the Veteran was below standards for 
being a Marine.  He was not knowledgeable in his job and was 
laughed at by his peers in his unit.  The Veteran indicated that 
he had financial difficulties and his wife left him three weeks 
previously.  He related homicidal ideations to his peers in his 
unit.  The examination revealed that the Veteran's speech was 
intact without flight ideas.  He reported sleep and appetite 
difficulties.  The Veteran denied any auditory or visual 
hallucinations.  He was referred for further evaluation.  Such 
report showed that there was no documentation of CID affiliation.  
The physician indicated that the Veteran had delusion of 
persecution overlying some probable real harassment.  The final 
diagnosis was reactive depression.  As such, the RO denied 
entitlement to service connection for a psychological condition 
on the basis that there was no evidence that the Veteran had a 
chronic disability that was related to his military service.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In April 1998, the Veteran was advised of the decision and his 
appellate rights.  No further communication was received from the 
Veteran until January 2001, when VA received his application to 
reopen his claim for service connection for a mental health 
condition. Therefore, the April 1998 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997) [(2009)].

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

As such, in a February 2002 rating decision, the RO determined 
that the evidence received since the April 1998 rating decision 
was not new and material and, therefore, service connection for 
reactive depression remained denied.  In reaching such 
determination, the RO considered VA treatment records dated from 
May 2000 to October 2001, which showed treatment for physical and 
mental conditions.  It was noted that such records were negative 
for evidence that would show that the Veteran's mental condition 
was incurred in or aggravated by his military service.  The RO 
determined that, while the medical reports were new, they were 
not material as they did not provide any link showing that the 
currently diagnosed conditions were incurred in or aggravated by 
military service or were treated continuously between discharge 
from service and the present.  The RO further found that none of 
the diagnoses in the treatment records were related to the 
Veteran's military service and, since such evidence was not 
material to his claim for service connection for a mental 
condition, his claim could not be reopened.

In February 2002, the Veteran was advised of the decision and his 
appellate rights.  No further communication was received from the 
Veteran until July 2006, when VA received his application to 
reopen his claim for service connection for a mental condition. 
Therefore, the February 2002 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001) [(2009)].

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed 
his application to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder in July 2006, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the February 2002 rating decision, evidence demonstrating 
an additional current psychiatric diagnosis has been received.  
Specifically, VA treatment records now show a diagnosis of 
generalized anxiety disorder, in addition to the Veteran's prior 
diagnoses of posttraumatic stress disorder (PTSD), dysthymic 
disorder, manic depressive disorder, and adjustment disorder with 
mixed emotional features, which were of record at the time of the 
February 2002 rating decision.  Additionally, evidence offering a 
more complete picture of the circumstances surrounding the 
Veteran's military service has been received.  Specifically, the 
Veteran and his spouse offered testimony at DRO and Board 
hearings regarding his alleged involvement with the CID.  A 
statement from the Veteran's mother further reflects his behavior 
changes after his discharge from military service.  A police 
record from the Orange County Sheriff-Coroner Department , 
received in December 2008, reflects that the Veteran was arrested 
for possession of a dangerous weapon in November 1973 and, in 
subsequent proceedings in December 1973, the charge was dismissed 
and he was convicted of a traffic violation.  Additionally, a 
July 2009 response from the Naval Criminal Investigative Service 
(NCIS) reflects that NCIS had a file on the Veteran, but none of 
the information in the file shows that he worked for Camp 
Pendleton in 1974.  

Therefore, presuming the credibility of the evidence received 
since the February 2002 denial, the Board concludes that the 
evidence received since such decision is new and material 
evidence sufficient to reopen the claim.  Specifically, it is new 
in that it was not previously of record.  It is material because 
it is not cumulative and redundant of the evidence of record at 
the time of the prior denial.  The newly received evidence 
reflects that the Veteran has various diagnoses of an acquired 
psychiatric disorder and includes additional information 
surrounding the circumstances of his military service.  
Therefore, the Board finds that the new evidence tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claim of service connection for an acquired 
psychiatric disorder.  Consequently, the newly received evidence 
raises a reasonable possibility of substantiating the Veteran's 
claim.  Accordingly, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  

IV.  Service Connection Claims

Back Disorder

At his hearings and in documents of record, the Veteran contends 
that he injured his back while on active duty when he lifted a 
foot locker.  He alleges that, since his initial in-service 
injury, he has experienced back pain.  Therefore, he claims that 
service connection is warranted for such disorder.

The Veteran's service treatment records reflect that in March1973 
he complained of sharp lower back pain in the center of the back, 
which was dull on the sides, after slipping and falling.  It was 
further noted that he had been experiencing low back pain since 
the previous day when he lifted his foot locker and experienced 
sharp pain in the lower back, which radiated outwards.  The 
impression was pulled muscle.  Further evaluation revealed a 
diagnosis of paraspinous muscle spasms.  Approximately five days 
later, the Veteran was seen for reevaluation.  No spasms were 
noted.  He was prescribed back exercises and was discharged back 
to duty.  The Veteran's January 1976 separation examination 
revealed that, upon clinical evaluation, his spine and 
musculoskeletal system was normal.  

Post-service treatment records reflect that the Veteran injured 
his low back in a work-related incident in November 1999.  A July 
2000 VA treatment record reveals an impression of chronic left 
lower back pain, posttraumatic.  Possible contusion of muscles in 
the left buttock with scarring versus spondylolysis was also 
noted.  In December 2000, the Veteran complained of low back pain 
with a flare-up for the past three days.  It was noted that he 
had chronic low back pain for a number of  years.  Degenerative 
joint disease of the lumbar spine was diagnosed.  Records dated 
in 2002 reflect continued complaints of back pain.  A February 
2002 record shows complaints of low back and hip pain that began 
approximately two years previously when the Veteran strained his 
back at work.  The impression was "low back pain ? due to facet 
joint osteoarthritis."  

A June 2002 VA general medical examination reflects that the 
Veteran reported injuring his back in 1973 while in the military 
when carrying a piece of a mortar.  The diagnoses was 
degenerative disc disease of the lumbar spine.  A May 2006 VA 
treatment record reflects an assessment of chronic back pain.  

A February 2007 VA examination reflects that the examiner 
reviewed the claims file, to include the Veteran's service 
treatment records and his VA records, interviewed the Veteran, 
and conducted a clinical examination.  She noted that the Veteran 
reported injuring his back in 1973 when he moved a foot locker 
while in boot camp.  She also reported that he was put on bed 
rest and medical with relief after several days.  Following a 
clinical examination and a review of diagnostic tests, the 
examiner diagnosed lumbar spine disc herniation L4-5 and 
degenerative disc disease L1-2, L4-5.  Minimal osteoarthritis of 
both hips was also diagnosed based on X-rays.  She opined that 
the Veteran's back disorder was at least as likely as not (50/50 
probability) caused by or a result of service-connected injury to 
the back.  The examiner indicated that the Veteran had 
documentation within his claims file and VA medical records that 
reflect recurrent treatment for low back pain and injury.  The 
examiner further opined that the Veteran was having bilateral hip 
pain that was most likely permanently aggravated by low back pain 
that is at least as likely as not service-connected to injury 
while in service.  

The Board notes that the RO denied service connection for the 
Veteran's back disorder as it found that the February 2007 VA 
examiner, who related such disorder to service, did not have all 
the medical evidence before her when she offered her opinion in 
that the VA treatment records contained in the claims file show 
that he injured his back in 1999 in a work-related incident.  
However, the Board notes that the February 2007 VA examiner 
explicitly stated that she reviewed the claims file, to include 
the Veteran's service treatment records and his VA records.  
Additionally, in offering her opinion, the examiner cited a July 
2000 VA treatment record, which specifically indicates that the 
Veteran injured his back in November 1999 in a work-related 
incident.  Therefore, the Board finds that the February 2007 VA 
examiner had all of the facts before her at the time she offered 
her opinion regarding the etiology of the Veteran's back 
disorder.

As such, the Board finds that, based on the February 2007 VA 
examiner's opinion, service connection is warranted for lumbar 
spine disc herniation L4-5 and degenerative disc disease L1-2, 
L4-5, with minimal osteoarthritis of the bilateral hips.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

Bilateral Hearing Loss and Tinnitus

At his hearings and in documents of record, the Veteran contends 
that he was exposed to acoustic trauma during the course of his 
duties as a mortarman during service.  He alleges that, since his 
military service, he has experienced a decrease in his hearing 
and tinnitus.  Therefore, he claims that service connection is 
warranted for such disorders.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Court has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss which first 
met VA's definition of disability after service.  Hensley, supra, 
at 159.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to hearing 
difficulty or tinnitus.  On his January 1976 separation 
examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
 -
20
LEFT
20
20
20
-
20

As indicated previously, the Veteran claims that he was exposed 
to acoustic trauma, to include the firing of weapons, during his 
military service.  Despite the fact that the record is void of 
documentation of complaints or treatment for hearing difficulty 
or tinnitus during service, the Veteran is competent to describe 
the nature and extent of his in-service noise exposure.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Moreover, such contentions are consistent with the Veteran's 
documented military occupational specialty of mortarman. 

Post-service treatment records are negative for complaints, 
treatment, or diagnoses relevant to hearing difficulty or 
tinnitus.  On VA examination in February 2007, the examiner 
reviewed the claims file and medical records, to include the 
Veteran's service treatment records; interviewed the Veteran; and 
conducted an audiological evaluation.  The examiner noted that 
all clinical records regarding his health condition were reviewed 
and there was no evidence to establish continuity of care for 
hearing loss or tinnitus.

The examiner further observed that the Veteran reported noise 
exposure in the military as a mortarman and in his civilian life 
doing assembly line work for Oldsmobile from 1977 to 1979; 
performing landscaping with a weed whiper from 1970 to 1985; and 
working in a furniture factory from 1985 to 1996 using a sander.  
The examiner noted that the Veteran used hearing protection at 
all job sites.  It was also observed that the he had recreational 
noise exposure to lawn care equipment and limited use of home 
power tools.  

The examiner reported that the Veteran had a history of tinnitus, 
which he reported was bilateral and constant since the time of 
his military service.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
50
55
60
LEFT
35
35
25
45
65

Speech recognition was 96 percent in the right ear and 92 percent 
in the left ear.  The examiner diagnosed normal to moderately 
severe sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  
Therefore, the Board finds that the contemporary medical evidence 
demonstrates a current bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  

Referable to tinnitus, such was also diagnosed by the February 
2007 VA examiner.  Moreover, tinnitus is a disorder capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has initially considered whether presumptive service 
connection is warranted for the Veteran's bilateral hearing loss.  
However, the record fails to show that the Veteran manifested 
bilateral hearing loss to a degree of 10 percent within the one 
year following his service discharge in February 1976.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

With respect to whether the Veteran's bilateral hearing loss and 
tinnitus are related to his military service, to include his in-
service acoustic trauma, the February 2007 VA examiner opined 
that bilateral hearing loss was not caused by or a result of 
military service and tinnitus was less likely than not caused by 
or a result of military service.  In rendering such opinions, the 
VA examiner noted that she had reviewed all records on file.  She 
further reported that she based her opinions on the fact that the 
Veteran entered and exited military service with clinically 
normal hearing bilaterally.  She also noted that all clinical 
records were reviewed and showed no complaint of hearing loss or 
tinnitus.  Additionally, the Veteran did not report such 
disorders until he filed for service connection in 2006, which 
was 30 years after his military service.  The examiner noted that 
he was a mortarman during his military service and self-reported 
a 30 year history of vocation noise exposure post-service.  As 
such, the examiner concluded, the Veteran's bilateral hearing 
loss was not caused by his military service and his tinnitus was 
less likely as not caused by his military service as such were 
more likely than not caused by his vocational and avocational 
noise experience post-military service.

The Board places great probative weight on the February 2007 VA 
examiner's opinions regarding the etiology of the Veteran's 
bilateral hearing loss and tinnitus as she considered all of the 
evidence of record, to include his service treatment records, 
post-service treatment records, and lay testimony, and conducted 
a clinical evaluation in rendering her opinion.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007).  Moreover, there is no contrary 
medical opinion of record.

The Board notes that the Veteran has contended on his own behalf 
that his bilateral hearing loss and tinnitus are related to his 
military service.  Additionally, both he and his spouse indicated 
that he began experiencing hearing difficulty and tinnitus during 
his military service.  Lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's bilateral 
hearing loss and tinnitus and any instance of his military 
service to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Additionally, in a single-judge Memorandum Decision 
issued by the Court, it was noted that "in the absence of any 
medical evidence, the record must provide some evidence beyond an 
appellant's own conclusory statements regarding causation to 
establish that the appellant suffered from an event, injury or 
disease in service."  Richardson v. Shinseki, No. 08-0357, slip. 
op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes 
that such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning they 
contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In the instant case, while the Veteran and his spouse are 
competent to describe his difficulty hearing and complaints of 
tinnitus, the Board accords their statements regarding the 
etiology of such disorders little probative value as they are not 
competent to opine on such complex medical questions.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran and his spouse have only offered conclusory 
statements regarding the relationship between his military 
service and his current bilateral hearing loss and tinnitus.  
Additionally, neither of them addressed the fact that he had 
approximately 30 years of post-service noise exposure.  In 
contrast, the February 2007 VA examiner took into consideration 
all the relevant facts in providing her opinion.  

Therefore, the Board finds that the Veteran's and his spouse's 
contentions regarding the etiology of his bilateral hearing loss 
and tinnitus, as well as his allegations of continuity of such 
symptomatology, are outweighed by the competent and probative 
February 2007 VA examiner's findings.  Therefore, the Board finds 
that service connection for bilateral hearing loss and tinnitus 
is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  As such, that doctrine 
is not applicable in the instant appeal, and his claims must be 
denied. 38 U.S.C.A. § 5107.

Missing Teeth

At his hearings and in documents of record, the Veteran contends 
that he had numerous teeth pulled during service and, since that 
time, has experienced dental problems, to include abscess.  
Therefore, he claims that service connection is warranted for 
residual dental disability arising out of missing teeth during 
service.

The Board initially notes that, although service connection may 
generally be established for a disability resulting from disease 
or injury incurred in or aggravated by active service, an 
exception to the general rule is applicable to dental 
disabilities.  According to the statute and regulation, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161.  
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a).

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent 
prescribed and in accordance with the applicable classification 
and provisions set forth in this section: 

(a) Class I.  Those having a service-connected compensable dental 
disability or condition, may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation for making 
application for treatment and no restriction as to the number of 
repeat episodes of treatment. 

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 180 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; (B) Application for treatment is made within 180 days 
after such discharge or release. (C) The certificate of discharge 
or release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination (including 
dental X-rays) and all appropriate dental treatment indicated by 
the examination to be needed, and (D) Department of Veterans 
Affairs dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
Veteran.  (ii) Those Veterans discharged from their final period 
of service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge or 
release from a prior period of active military service, may apply 
for treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 days 
from the date of their final discharge or release.  (iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within 90 days after 
the date of correction. (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, naval 
or air service of not less than 180 days. (B) Application for 
treatment is made within one year after such discharge or 
release. (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the Veteran.  (ii) Those Veterans 
discharged from their final period of service before August 13, 
1981, who had reentered active military service within one year 
from the date of a prior discharge or release, may apply for 
treatment of service- connected noncompensable dental conditions 
relating to any such prior periods of service within one year of 
their final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent authority, 
application may be made within one year after the date of 
correction. 

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such service- connected noncompensable condition or 
disability. 

(d) Class II(b).  Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 days 
may be authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability. 

(e) Class II(c).  Those who were prisoners of war for 90 days or 
more, as determined by the concerned military service department, 
may be authorized any needed dental treatment. 

(f) Class IIR (Retroactive).  Any Veteran who had made prior 
application for and received dental treatment from the Department 
of Veterans Affairs for noncompensable dental conditions, but was 
denied replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service may be 
authorized such previously denied benefits under the following 
conditions: (1) Application for such retroactive benefits is made 
within one year of April 5, 1983. (2) Existing Department of 
Veterans Affairs records reflect the prior denial of the claim. 
All Class IIR (Retroactive) treatment authorized will be 
completed on a fee basis status. 

(g) Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability. 

(h) Class IV.  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment. 

(i) Class V.  A Veteran who is participating in a rehabilitation 
program under 38 U.S.C. chapter 31 may be authorized such dental 
services as are professionally determined necessary for any of 
the reasons enumerated in Sec. 17.47(g). 

(j) Class VI.  Any Veterans scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment. 

The Veteran's service treatment records reveal that, upon entry 
to service in July 1972, all of his teeth were intact.  Dental 
treatment records and his January 1976 separation examination 
reflect that, during service, teeth numbers 1, 6, 11, 16, 17 were 
removed, lost, or are otherwise missing.  There is no evidence of 
trauma or disease to the Veteran's jaw.  

With respect to service connection for missing teeth, the 
regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth," see 38 C.F.R. 
§ 3.381(a), and teeth lost as a result of loss of substance of 
body of maxilla or mandible due to trauma or disease such as 
osteomyelitis, and not loss of the alveolar process as a result 
of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. 
West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of 
dental trauma, service connection may be considered solely for 
the purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. 
App. 352, 354 (1995).

With respect to the Veteran's claim for service connection for a 
dental disorder for VA treatment purposes, the Board's review of 
the record does not reveal any evidence to support a finding that 
the Veteran's teeth extractions during service were the result of 
service trauma so as to constitute a service-connected 
noncompensable dental condition or disability under 38 C.F.R. § 
17.161.  In this regard, while 38 C.F.R. § 17.161(c) would also 
allow for Class II(a) benefits based on a finding that the 
Veteran's in-service teeth extractions were the result of combat 
wounds, neither the Veteran nor his representative have made such 
a contention and the record contains no evidence of such a causal 
relationship.

It should also be noted that "Class I" benefits are only 
warranted where there is evidence that the removal of teeth was 
due to damage to either of the jaws.  In addition, the General 
Counsel for VA issued an opinion in which it was held that for 
purposes of determining Class IIeligibility for dental care under 
38 C.F.R. 
§ 123(c) (now 38 C.F.R. § 17.161(c) (2009)), the term "service 
trauma" did not include the intended effects of treatment 
provided during the Veteran's military service.  VAOPGCPREC 5-97 
(Jan. 22, 1997).  The Board further notes that this General 
Counsel Opinion is binding on the Board which is constrained to 
follow its holding.  38 U.S.C.A. § 7104(c).  Therefore, while the 
Veteran has alleged that that he had a number of teeth pulled 
during service, to include when a dentist used a stick and hammer 
to shatter a tooth, there is no indication of in-service dental 
trauma as contemplated by VA's laws and regulations.  

In summary, there is no basis to grant service connection for any 
dental disorder for VA compensation or treatment purposes.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for Service connection for missing teeth for compensation 
purposes, to include a claim for outpatient dental treatment.  As 
such, that doctrine is not applicable in the instant appeal, and 
his claim must be denied. 38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder is granted.

Service connection for lumbar spine disc herniation L4-5 and 
degenerative disc disease L1-2, L4-5, with minimal osteoarthritis 
of the bilateral hips, is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for missing teeth for compensation purposes, 
to include a claim for outpatient dental treatment, is denied.


REMAND

Prior to consideration of the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder on the 
merits, the Board finds that a remand is necessary to ensure that 
due process is followed and that there is a complete record upon 
which to decide his claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is warranted as there are 
outstanding, relevant VA treatment records that need to be 
obtained prior to consideration of the Veteran's appeal.  
Specifically, he stated at his May 2010 Board hearing that he was 
hospitalized in September 2009 for his acquired psychiatric 
disorder.  The record reflects that the Veteran receives 
treatment from the VA facilities in Battle Creek and Grand 
Rapids, Michigan, and treatment records from such facilities 
dated through December 2006 are of record.  As such, treatment 
records from such facilities dated from December 2006 to the 
present should be obtained for consideration in the Veteran's 
appeal.

The Board further finds that a remand is necessary in order to 
determine whether the Veteran has an acquired psychiatric 
disorder that is related to his military service.  In this 
regard, as discussed previously, his service treatment records 
reflect psychiatric evaluation and a diagnosis of reactive 
depression.  The Veteran also has current diagnoses of PTSD, 
dysthymic disorder, manic depressive disorder, adjustment 
disorder with mixed emotional features, and generalized anxiety 
disorder.  Additionally, he has contended that he has experienced 
continued psychiatric symptomatology from the time of his 
military service to the present.  Therefore, on remand, the 
Veteran should be afforded a VA examination so as to determine 
whether he has an acquired psychiatric disorder that is related 
to his military service.  See McLendon, supra, citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
facilities in Battle Creek and Grand Rapids, 
Michigan, dated from December 2006 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his acquired psychiatric 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify all 
of the Veteran's acquired psychiatric 
disorders that meet the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  For each currently 
diagnosed acquired psychiatric disorder, the 
examiner should offer an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that any such disorder is related to 
the Veteran's military service.  The examiner 
should also indicate if the Veteran had a 
psychosis within one year of his service 
discharge in February 1976 and, if so, s/he 
should describe the manifestations of such 
psychosis.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed disorder and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


